                      UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

UNITED STATES OF AMERICA,
                                                           DOCKET NO. 3:17CR211

             V.                                                     ORDER

JOHNATHAN PIERRE CRAWFORD

  This MATTER is before the Court on Defendant’s pro se Motion for Compassionate Release
(Doc. No. 22)

    Setting Response Deadline for US Attorney as to Defendant. The Government is hereby
ordered to inform the Court if Defendant has received, is scheduled to receive, or has refused to
receive the COVID-19 vaccine in a brief filing with the Court that includes relevant dates. If
none of these apply to Defendant, the Government is ordered to respond to Defendant’s Motion
for Compassionate Release on the merits. These responses are due 9/23/2021.

IT IS SO ORDERED.
                                          Signed: August 25, 2021




      Case 3:17-cr-00211-FDW-DCK Document 23 Filed 08/26/21 Page 1 of 1
